Affirming.
I.M. Wooton was defeated as a candidate for the Republican nomination for the office of sheriff of Leslie county at the recent primary by G.W. Revis. He later filed. a petition with the county court clerk to have his name printed on the ballot at the coming November election as an Independent candidate for that office. Revis sued the county clerk and Wooton to enjoin the printing of Wooton's name on the ballot as such Independent candidate. He alleged that Wooton was barred by the provisions of section 1550-5a, Kentucky Statutes, chapter 63, Acts of 1934, from having his name put upon the ballot, and also because of his ineligibility predicated upon the ground that he had not been a citizen of Leslie county for one year, as prescribed by section 100 of the Constitution. Wooton defended upon the plea that section 1550-5a is unconstitutional and a traverse of the allegation as to his residence.
This case is ruled by that of Mrs. J.S. (Rosa) Mullins v. Linville Jackson, Clerk of Clark County, 270 Ky. 149,109 S.W.2d 609, delivered October 12th, holding the act to be constitutional. Such being the judgment of the trial court, it is affirmed. *Page 224